UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CRYSTAL T. BROWN, for Sophia E.       
McCurdy,
               Plaintiff-Appellant,
                 v.                              No. 00-2236
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
                Defendant-Appellee.
                                      
           Appeal from the United States District Court
          for the District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                            (CA-99-188-1)

                      Submitted: March 16, 2001

                      Decided: March 29, 2001

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Amy L. Cox, COX, GAGE & SASSER, Morganton, North Carolina,
for Appellant. Mark T. Calloway, United States Attorney, Clifford C.
Marshall, Assistant United States Attorney, Asheville, North Caro-
lina, for Appellee.
2                          BROWN v. APFEL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Crystal T. Brown appeals the district court’s order upholding the
Commissioner of Social Security’s1 denial of her claim for Supple-
mental Security Income ("SSI") on behalf of her minor daughter,
Sophia. The district court granted summary judgment upon finding
that there was substantial evidence to support the Commissioner’s
determination that Sophia’s asthma was not severe enough to meet the
medical listing in 20 C.F.R. Ch. III Pt. 404, Subpt. P, App. 1
§ 103.03C (2000), so as to constitute a medically determinable
impairment within the meaning of 42 U.S.C.A. § 1832c(a)(3)(C)
(West Supp. 2000). Having reviewed the briefs, record and materials
supplied in the joint appendix, for the following reasons, we vacate
and remand.

   This Court’s review of a denial of SSI benefits is limited to
whether substantial evidence supports the Commissioner’s decision
and whether the correct legal standard was applied. Pass v. Chater,
65 F.3d 1200, 1202 (4th Cir. 1995). Substantial evidence is more than
a mere scintilla, but may be less than a preponderance, and means
such evidence as a reasonable mind might find adequate to support a
conclusion. Smith v. Chater, 99 F.3d 635, 637-38 (4th Cir. 1996)
(internal quotations omitted). In reviewing an administrative record
for substantial evidence, it is inappropriate to reweigh the evidence,
resolve conflicts, decide questions of credibility, or supplant the Com-
missioner’s judgment. Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
1996). Additionally, although it is within the exclusive province of
the Commissioner to resolve conflicts in the evidence, the Commis-
sioner is obliged under both the Social Security Act, 42 U.S.C.A.
    1
   When, as here, the Appeals Council declines to overturn the decision
of an ALJ, it becomes the final decision of the Commissioner. Hunter v.
Sullivan, 993 F.2d 31, 34 (4th Cir. 1992).
                           BROWN v. APFEL                            3
§ 405(b) (West Supp. 2000), and the Administrative Procedure Act,
5 U.S.C. § 557(c) (1994), to include an explanation of what evidence,
or inferences drawn therefrom, were relied on in arriving at a deci-
sion. See Cook v. Heckler, 783 F.2d 1168, 1172 (4th Cir. 1986).

   The ALJ’s written decision denying Sophia benefits under the SSI
program fails to identify what evidence or inferences justified that
determination. Although the ALJ stated that Sophia was not on a noc-
turnal bronchodilator for the purposes of meeting the medical listing
for childhood asthma in § 103.03C,2 the ALJ’s decision does not
specify what evidence or legal standards he relied on in reaching this
conclusion. Consequently, we are unable to determine whether the
finding is supported by substantial evidence or is in accordance with
the law. Under these circumstances, remand is appropriate so that the
ALJ may explain his findings. See id. at 1174; see also Bill Branch
Coal Corp. v. Sparks, 213 F.3d 186, 191 (4th Cir. 2000).

   Accordingly, we vacate the order of the district court, and remand
with instructions to remand to the ALJ for further proceedings in
accordance with this opinion. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid in the deci-
sional process.

                                       VACATED AND REMANDED
  2
   The ALJ recognized that but for this failure, Sophia would otherwise
have met the requirements of § 103.03C.